Hart, J., (after stating the facts). The conveyance or bill of sale of I. H. Smith to his son, James A. Smith, was made only four days prior to his death. It was made at a time when he realized that his own death was’ impending, and all the facts and circumstances adduced in evidence show that it was made for the purpose of depriving his wife of her dower rights therein, and, having been thus made in fraud of her dower rights, it is void as to her. 4 Pomeroy’s Equity Jurisprudence, (3 Ed.), § 1383, and cases cited; Murray v. Murray, (Ky.) 8 L. R. A. 95; Stroup v. Stroup, 27 L. R. A. 523; Walker v. Walker, 27 L. R. A. 799; Smith v. Smith, 34 L. R. A. 49. Upon a careful consideration of the testimony, we are of the opinion that a clear preponderance of the evidence establishes the fact that appellee signed the deed of September 15, 1903, conveying to James A. Smith her right of dower -and of homestead in the estate of her deceased husband. But a more serious question presents itself in determining whether or not the execution of that deed was procured by fraud or undue in7 fluence, and therefore brings the case within the limits of the principle established by the case of Parker v. Hill, 85 Ark. 363, and of Million v. Taylor, 38 Ark. 420, cited therein. But a thoughtful review of the evidence leads us to a conclusion that the facts of the present case do not bring it within the rule there announced. Appellee was only the stepmother of James A. Smith. There was no great disparity in their ages.' She does not claim to have reposed confidence in him, and there was no good reason why she should have relied upon him; for the testimony shows that she was not on good terms with her stepchildren, so much so that they did not wish to live with her. No trust relations existed between the parties; and, although the contract may be said to have been improvident, we do not think the evidence establishes that it was obtained by fraud, undue influence or coercion. The decree is reversed with directions to dismiss the complaint for want of equity.